 1   AARON D. FORD
      Attorney General
 2   DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1150
     E-mail: drands@ag.nv.gov
 6
     Attorneys for Defendant
 7   Romeo Aranas
 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10   CLIFFORD W. MILLER,
                                                             Case No. 3:17-cv-00068-MMD-WGC
11                                Plaintiff,
                                                             STIPULATION AND ORDER FOR
12   v.                                                       EXTENSION OF TIME TO FILE
                                                           RESPONSE TO PLAINTIFF’S PARTIAL
13   ROMEO ARANAS, et al.,                                 MOTION FOR SUMMARY JUDGMENT
14                                Defendants.
15          Defendant, Romeo Aranas, by and through counsel, Aaron D. Ford, Attorney General of the
16   State of Nevada, and Douglas R. Rands, Deputy Attorney General, hereby stipulate and agree, that the
17   time for Defendant to Respond to Plaintiff’s Partial Motion for Summary Judgment, ECF No 51, shall
18   be extended one week, until February 27, 2020.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                       1
 1           This Stipulation for an Extension of Time to Respond to Plaintiff’s Partial Motion for Summary
 2   Judgment is executed pursuant to the agreement of the parties to allow additional time to properly respond
 3   to the motion and due to the calendar of defense counsel. Accordingly, the parties assert that the requisite
 4   good cause is present to justify extension pursuant to FED. R. CIV. P. 6(b)(1). Therefore, the parties
 5   stipulate and request that the date for Defendant to file his Response will be February 27, 2020. This
 6   stipulation is entered into in good faith.
 7                                                    ***
 8   DATED this 20th day of February, 2020.                  DATED this 20th day of February, 2020.
 9
     LAW OFFICE OF TERRI KEYSER-COOPER                       AARON D. FORD
10                                                           Attorney General

11
12   By:     ___/s/ Terri Keyser-Cooper____________ By:            ___/s/ Douglas R. Rands________
             Terri Keyser-Cooper                                   Douglas R. Rands
13           Law Office of Terri Keyser-Cooper                     Senior Deputy Attorney General
             1130 Wakefield Trail                                  Attorneys for Defendant
14           Reno, NV 89523
             Attorney for Plaintiff
15
16
17    IT IS SO ORDERED.

18    DATED: February 21, 2020.

19                                           ________________________________________
                                             UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                         2
